*922Memorandum. The order of the Appellate Division should be affirmed.
We agree with the determination below that First Devon-shire Corporation was not a "successor” to First Hanover Corporation as that term was used in the subordination account agreement and within the contemplation of the parties and that the respondent insurer was not otherwise liable. Having so decided, however, it was unnecessary for the Appellate Division to reach the question as to whether or not the discharge in bankruptcy of First Devonshire extinguished the obligation between these parties. We therefore do not reach that issue. The other issues raised were adequately and correctly discussed at the Appellate Division in its memorandum.
Chief Judge Breitel and Judges Jasen, .Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.